Citation Nr: 1224765	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  04-13 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for injury to tailbone, including chip fracture, with low back pain (also claimed as low back injury).      

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and D.B.

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2003 rating decision of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a low back injury.  In April 2004 the RO in Portland, Oregon issued a statement of the case (SOC) which found that new and material evidence had been submitted to open the claim for service connection for an injury to the tailbone, including chip fracture, with low back pain (also claimed as low back injury).  After reopening the claim, the RO considered the claim on the merits and denied service connection for an injury to the tailbone, including chip fracture, with low back pain (also claimed as low back injury).

This matter further comes before the Board from a March 2005 rating decision of the Portland RO which found that new and material evidence had not been submitted to reopen a claim for service connection for a psychiatric disorder, to include schizophrenia.   

In a decision dated in January 2008, the Board denied applications to reopen claims of service connection for a low back injury, a psychiatric disorder, and perforated left eardrum.  The Board also denied a claim for a rating in excess of 20 percent for left ankle disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

In a Memorandum Decision, dated January 29, 2010, the Court affirmed the Board's decision denying the application to reopen a claim of service connection for perforated left eardrum, and the claim for a rating in excess of 20 percent for left ankle disability.  The Court remanded the applications to reopen claims of service connection for low back injury and a psychiatric disability for additional development.  

Pursuant to the January 2010 Memorandum Decision, the Board remanded this case in August 2010.  As explained further below, the Board finds that the RO failed to comply with the August 2010 remand directives and, as such, the Board must again remand the case for full compliance with its order.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In March 2003, the Veteran filed a claim to, in essence, reopen the claim for service connection for a low back injury.  Thus, the Board concludes that the issue on appeal is as stated on the front page of this decision.  In that regard, the Board notes that before it may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In September 2007, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

In a letter, dated in May 2012, the Board notified the Veteran that the Veterans Law Judge who had conducted his September 2007 Travel Board had retired and was no longer employed by the Board.  The Board indicated that, by law, the Veteran must be given the opportunity for another hearing.  He was informed that if he did not respond within 30 days, the Board would proceed with its review of his case.  The evidence of record is negative for a response from the Veteran.  Thus, it is clear that the Veteran does not desire another hearing.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the August 2010 remand, the Board stated that the Veteran had referred to suffering from mental illness while serving in the Army Reserves in approximately 1982.  See Veteran statement received in May 2002.  In December 2003, VA received a copy of the Veteran's request for military records from the National Personnel Records Center (NPRC).  However, the Veteran's Army Reserves records had not been associated with the claims file.  Thus, given the fact that the Veteran had been diagnosed with a psychosis, the Board indicated that such records could be relevant to the application to reopen the claim of service connection for a psychiatric disorder.   See 38 C.F.R. §§ 3.307, 3.309 (a).  Accordingly, the Board directed the RO to obtain the Veteran's Army Reserve treatment records.      

In September 2010, the RO contacted the NPRC and requested the Veteran's treatment records.  

However, the RO requested the treatment records from the Veteran's period of active service, and not from his period in the Army Reserves.  

In the return response, the NPRC noted that the Veteran had active service from October 1978 to October 1981, and that he performed no additional active duty other than for training purposes.  Thus, it is clear that the NPRC only searched for the Veteran's treatment records from his period of active service and not from his period in the Army Reserves.  

Based on the above, it is the Board's determination that the RO has not complied with the instructions from the August 2010 remand.  The Board observes that it is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the NPRC, or other appropriate source, to verify the Veteran's reported service in the Army Reserves, and obtain copies of any treatment records from such Army Reserve service.  If there are no records, documentation used in making that determination should be set forth in the claims file.

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  The RO must address all evidence received after the issuance of the last supplemental statement of the case.  

If any claim remains denied or not granted to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


